Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03 November 2022 has been entered.

Response to Arguments
2.	Applicant's arguments, page 17, line 4, filed 10 October 2022 concerning the rejections of Claims 1-8 and 11-17 under 35 U.S.C. 102(a)(1) as being anticipated by Oishi et al. (World Intellectual Property Organization Publication (WIPO) No. WO 2017/104355 A1), hereinafter Oishi; Claims 1-5, 7-9, and 12-17 under 35 U.S.C. 102(a)(2) as being anticipated by Hatakeyama et al. (World Intellectual Property Organization Publication (WIPO) No. WO 2020/137921 A1), hereinafter Hatakeyama; and Claim 10 under 35 U.S.C. 103 as being unpatentable over Oishi et al. (World Intellectual Property Organization Publication (WIPO) No. WO 2017/104355 A1), hereinafter Oishi, and in further view of Lin et al. (United States Patent Publication No. US 2019/0148146 A1), hereinafter Lin; have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Oishi or Hatakeyama as part of 103 rejections.


Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
4.	A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1-8 and 12-17 are rejected under 35 U.S.C. 103 as being unpatentable over Oishi et al. (World Intellectual Property Organization Publication (WIPO) No. WO 2017/104355 A1), hereinafter Oishi.
6.	Regarding Claims 1-7 and 12-17, Oishi teaches (Paragraphs [0081-0105] of English Translation) a polymer comprising a first repeating unit derived from a monomer comprising a hydroxy-aryl group. Oishi teaches (Paragraphs [0128-0149] of English Translation) a polymer comprising a second repeating unit derived from a monomer comprising a hydroxy-aryl group protected with an acetal or ketal group. Oishi teaches (Paragraphs [0018-0028] of English Translation) a polymer comprising a third repeating unit derived from a (meth)acrylate monomer comprising a cycloaliphatic group. Oishi teaches (Paragraphs [0018-0028 and 0180-0182] of English Translation) a polymer comprising a fourth repeating unit derived from a monomer comprising an acid-sensitive group. Oishi teaches (Paragraphs [0081-0189] of English Translation) a polymer comprising a first repeating unit, a second repeating unit, a third repeating unit, and a fourth repeating unit wherein the first repeating unit, the second repeating unit, the third repeating unit, and the fourth repeating unit are different from each other. Oishi teaches (Paragraphs [0081-0105] of English Translation) the first repeating unit is derived from a monomer of formula (1) of the instant application. Oishi teaches (Paragraphs [0128-0149] of English Translation) the second repeating unit is derived from a monomer of formula (2) of the instant application. Oishi teaches (Paragraphs [0018-0028]) the third repeating unit is derived from a monomer of formula (3) of the instant application. Oishi teaches (Paragraphs [0018-0028 and 0180-0182] of English Translation) the fourth repeating unit is derived from a monomer of formula (4) of the instant application. Oishi teaches (Paragraphs [0081-0105] of English Translation) the first repeating unit is derived from a monomer of formula (1a) of the instant application. Oishi teaches (Paragraphs [0128-0149] of English Translation) the second repeating unit is derived from a monomer of formula (2a) of the instant application. Oishi teaches (Paragraphs [0081-0105] of English Translation) a mole percent of 45 to 70 of the first repeating unit based on 100 mole percent of total repeating units in the polymer. Oishi teaches (Paragraphs [0128-0149] of English Translation) a mole percent of 5 to 45 of the second repeating unit based on 100 mole percent of total repeating units in the polymer. Oishi teaches (Paragraphs [0018-0028] of English Translation) a mole percent of 3 to 40 of the third repeating unit based on 100 mole percent of total repeating units in the polymer. Oishi teaches (Paragraphs [0018-0028 and 0180-0182] of English Translation) a mole percent of 5 to 30 of the fourth repeating unit based on 100 mole percent of total repeating units in the polymer. Oishi teaches (Paragraphs [0190-0235] of English Translation) a photoacid generator. Oishi teaches (Paragraphs [0224-0235] of English Translation) a solvent. Oishi teaches (Paragraphs [0318-0335] of English Translation) a different second polymer, wherein the second polymer is capable of switching solubility from insoluble to soluble in a 0.26 N TMAH aqueous solution upon reaction with acid. Oishi teaches (Paragraph [0306] of English Translation) a plasticizer.
7.	Regarding Claim 8 Oishi teaches (Paragraph [0317] of English Translation) applying a layer of the photoresist composition on a substrate. Oishi teaches (Paragraph [0314] of English Translation) drying the applied photoresist composition to form a photoresist composition layer. Oishi teaches (Paragraph [0336] of English Translation) exposing the photoresist composition layer to activating radiation. Oishi teaches (Paragraph [0337] of English Translation) heating the exposed photoresist composition layer. Oishi teaches (Paragraphs [0338-0358] of English Translation) developing the exposed composition layer to form a resist pattern.
8.	However, Oishi fails to explicitly teach a polymer comprising the four repeating units of the present application. That said, Oishi teaches that each group of the four repeating units claimed by the present application is desirable to be present in the polymer of Oishi and exhibits a finite number of workable examples which meet the limitations of the claims of the present application.
9.	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Oishi to comprise a polymer comprising the four repeating units of the present application. Doing so would result in a polymer having desirable properties, as recognized by Oishi.

10.	Claims 1-5, 7-9, and 12-17 are rejected under 35 U.S.C. 103 as being unpatentable over Hatakeyama et al. (World Intellectual Property Organization Publication (WIPO) No. WO 2020/137921 A1), hereinafter Hatakeyama.
11.	Regarding Claims 1-5, 7, and 12-17, Hatakeyama teaches (Paragraphs [0182-0195] of English Translation) a polymer comprising a first repeating unit derived from a monomer comprising a hydroxy-aryl group. Hatakeyama teaches (Paragraphs [0089-0096] of English Translation) a polymer comprising a second repeating unit derived from a monomer comprising a hydroxy-aryl group protected with an acetal or ketal group. Hatakeyama teaches (Paragraphs [0145-0151] of English Translation) a polymer comprising a third repeating unit derived from a (meth)acrylate monomer comprising a cycloaliphatic group. Hatakeyama teaches (Paragraphs [0063-0081 and 0145-0151] of English Translation) a polymer comprising a fourth repeating unit derived from a monomer comprising an acid-sensitive group. Hatakeyama teaches (Paragraphs [0063-0195] of English Translation) a polymer comprising a first repeating unit, a second repeating unit, a third repeating unit, and a fourth repeating unit wherein the first repeating unit, the second repeating unit, the third repeating unit, and the fourth repeating unit are different from each other. Hatakeyama teaches (Paragraphs [0182-0195] of English Translation) the first repeating unit is derived from a monomer of formula (1) of the instant application. Hatakeyama teaches (Paragraphs [0089-0096] of English Translation) the second repeating unit is derived from a monomer of formula (2) of the instant application. Hatakeyama teaches (Paragraphs [0145-0151]) the third repeating unit is derived from a monomer of formula (3) of the instant application. Hatakeyama teaches (Paragraphs [0063-0081 and 0145-0151] of English Translation) the fourth repeating unit is derived from a monomer of formula (4) of the instant application. Hatakeyama teaches (Paragraphs [0182-0195] of English Translation) the first repeating unit is derived from a monomer of formula (1a) of the instant application. Hatakeyama teaches (Paragraphs [0089-0096] of English Translation) the second repeating unit is derived from a monomer of formula (2a) of the instant application. Hatakeyama teaches (Paragraphs [0182-0195] of English Translation) a mole percent of 45 to 70 of the first repeating unit based on 100 mole percent of total repeating units in the polymer. Hatakeyama teaches (Paragraphs [0089-0096] of English Translation) a mole percent of 5 to 45 of the second repeating unit based on 100 mole percent of total repeating units in the polymer. Hatakeyama teaches (Paragraphs [0145-0151] of English Translation) a mole percent of 5 to 40 of the third repeating unit based on 100 mole percent of total repeating units in the polymer. Hatakeyama teaches (Paragraphs [0063-0081 and 0145-0151] of English Translation) a mole percent of 5 to 30 of the fourth repeating unit based on 100 mole percent of total repeating units in the polymer. Hatakeyama teaches (Paragraphs [0268-0287] of English Translation) a photoacid generator. Hatakeyama teaches (Paragraphs [0365-0367] of English Translation) a solvent. Hatakeyama teaches (Paragraph [0372] of English Translation) a plasticizer.
12.	Regarding Claims 8-9 Hatakeyama teaches (Paragraphs [0380-0381] of English Translation) applying a layer of the photoresist composition on a substrate. Hatakeyama teaches (Paragraphs [0380-0381] of English Translation) drying the applied photoresist composition to form a photoresist composition layer. Hatakeyama teaches (Paragraph [0382] of English Translation) exposing the photoresist composition layer to activating radiation. Hatakeyama teaches (Paragraph [0394] of English Translation) heating the exposed photoresist composition layer. Hatakeyama teaches (Paragraphs [0383-0393] of English Translation) developing the exposed composition layer to form a resist pattern. Hatakeyama teaches (Paragraph [0378]) the layer of the photoresist composition layer has a thickness of at least 5 micrometers.
13.	However, Hatakeyama fails to explicitly teach a polymer comprising the four repeating units of the present application. That said, Hatakeyama teaches that each group of the four repeating units claimed by the present application is desirable to be present in the polymer of Hatakeyama and exhibits a finite number of workable examples which meet the limitations of the claims of the present application.
14.	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hatakeyama to comprise a polymer comprising the four repeating units of the present application. Doing so would result in a polymer having desirable properties, as recognized by Hatakeyama.

15.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Oishi et al. (World Intellectual Property Organization Publication (WIPO) No. WO 2017/104355 A1), hereinafter Oishi, and in further view of Lin et al. (United States Patent Publication No. US 2019/0148146 A1), hereinafter Lin.
16.	Regarding Claim 10, Oishi teaches all of the elements of the present claimed inventions as set forth in Claim 8 above. However, Oishi fails to explicitly teach forming a staircase pattern in the substrate using the photoresist composition layer as an etch mask, wherein the staircase pattern comprises a plurality of stairs.
17.	Lin teaches (Paragraphs [0023-0061]) forming a staircase pattern in the substrate using the photoresist composition layer as an etch mask, wherein the staircase pattern comprises a plurality of stairs. Lin teaches (Paragraph [0065]) forming a staircase pattern comprising a plurality of stairs utilizing the method therein disclosed reduces both the manufacturing cost and manufacturing cycle time.
18.	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Oishi to incorporate the teachings of Lin to form a staircase pattern comprising a plurality of stairs. Doing so would result in reduced manufacturing cost and manufacturing cycle time, as recognized by Lin.

Conclusion
19.	Any inquiry concerning this communication should be directed to RICHARD D CHAMPION at telephone number (571) 272-0750. The examiner can normally be reached on 8 a.m. - 5 p.m. Mon-Fri EST.
20.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DUANE SMITH can be reached at (571) 272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
21.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/R.D.C./Examiner, Art Unit 1737			/DUANE SMITH/                                                                                    Supervisory Patent Examiner, Art Unit 1737